DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “is described” (line 2) should be deleted because it is redundant to the purpose of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “due to the open removal path defined by” in claims 1 and 17 are narrative and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Patent Application Publication 2004/0060209).
Watanabe discloses a wear member (2) having a body defining a rearward opening cavity (2b) dimensioned to receive a base (3).  Lateral portions (2c, 10) extend from opposite sides to define a complementary formation as claimed (Figure 2, for example).
Regarding claims 4-7, there are offset planar portions (2d, 2e).
Regarding claim 8, the front edge is continuous (Figure 1, for example).
Regarding claims 17 and 18, Watanabe includes at least three adapters mounted as claimed (Figure 4, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied above.
Regarding claim 2, Watanabe includes a lip mount (4) having a rearward extending portion (Figures 1 and 2); however, it is unclear if the rear portion of portion (2c) extends as claimed.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have extended portion (2c) in the manner claimed in order to provide bilateral stability, as is the purpose of Watanabe.  This is essentially a duplication of existing parts which cannot patentably distinguish an apparatus.
The relative dimensions and placements with respect to claims 9-11 are not clear; thereby leaving the decision to one skilled in the art.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Watanabe as deemed best suited to resisting forces in a design application.
Regarding claim 12, Watanabe does not teach an upstanding arm; however, the examiner takes Official notice that it is known to configure wear elements to include corner guards in order to protect bucket edges during operation.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Watanabe as opposite corner guards.  Such configurations would necessitate the upstanding arms to protect transversely extending bucket edges.

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied above, and further in view of Hahn et al. (U.S. Patent 3,685,177).
Watanabe teaches a rearwardly extending portion on the top side only.  Hahn teaches rearwardly extending portions (at 31) on opposite lateral sides of a tooth, as well as configured as a pair of arms dimensioned and configured to engage a lip plate (Figures 2 and 10, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the rearwardly extending portions of Watanabe in the manner of Hahn in order to further resist loading, in accordance with the purpose of each of Watanabe and Hahn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach wear members having rearward opening cavities and laterally extending portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671